DETAILED ACTION
This action is responsive to the response filed on 03/14/2022. Claims 1-4, 7-14 and 18-20 are pending in the case. Claims 1, 11 and 18 are independent. Claims 5, 6 and 15 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20160323398 A1, previously cited), hereinafter Guo in view of Scott et al. (US 20110106889 A1, previously cited), hereinafter Scott.

Regarding Claim 1, Guo teaches:
A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an indication of a first user associated with a creation of an electronic message; (When a user composes email 
identifying, by the computer system, a first set of one or more other users for the first user using a recommendation model, (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])
the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, (See FIG.s 2, 3 and 5-10; user input 201a to application 210, as well as any communications items previously received through application 210 (e.g., from other people), is cumulatively stored in user history 220a. In an exemplary embodiment, history 220a may include one or more data files that include all items cumulatively created or processed by application 210 or other applications 211, e.g., messages (such as emails) sent and received between the user and other persons, documents (e.g., with or without senders and/or recipients), chat conversations (e.g., chat histories), calendar items, meeting requests, agendas, posts or updates on social 
the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills; (job function of "physician," etc. [0079], examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., [0045], multiple properties (e.g., first name, last name, hobbies, keywords, etc.) which may be associated with a personal profile [0091] history 220a may include one or more data 
causing, by the computer system, a corresponding indication of each one of the identified first set of one or more other users to be displayed as a recommended recipient of the electronic message within a user interface of a computing device; (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])
receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users; and (user 201 opts to proceed with recommendation 230b [0094], user 201 accepts recommendation 230b [0097])

Guo suggests, but may not explicitly disclose:
populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection. (See FIG. 1, recipient field 112, When a user composes email 100, the email client software ( also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described herein below, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112. [0027])

receiving, by [a] computer system, a user selection of the corresponding indication of one of [an] identified first set of one or more other users; and populating, by the computer system, an address field of [an] electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection. (receive input in the active address field from the input devices 260 [0110], redisplays the list of contacts on the display 204 in accordance with the re-filtered contacts, for example, in the overlay menu 806 overlaying the message composition user interface screen 802 [0112], a messaging address 229 is selected in accordance with selection of a contact from the first list of contacts 810. The active address field in the message composition user interface screen is then populated with the selected contact, typically with the contact name but possibly the messaging address instead, but possibility in addition to, the contact name [0113] e.g. FIG. 8A, cursor 803 determines the active field of the user interface screen 802 [0079], "To" is the active field [0080])

Given the suggestion of Guo to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112. (Guo [0027]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users of Guo, to include populating, by the computer system, an address field of 

One would have been motivated to make such a modification to facilitate faster and more convenient selection of the filtered contacts (Scott [0089])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Guo suggests, but may not explicitly disclose:
further comprising: receiving, by the computer system, another user selection to transmit the electronic message; and transmitting, by the computer system, the electronic message to the electronic address of the selected one of the identified first set of one or more users based on the receiving of the other user selection to transmit the electronic message. (application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])

Scott teaches:
further comprising: receiving, by the computer system, another user selection to transmit the electronic message; and transmitting, by the computer system, the electronic message to the electronic address of the selected one of the identified first set of one or more users based on the receiving of the other user selection to transmit the electronic message. (the mobile communication device 201 sends the electronic message to its recipients. As explained above with references to FIG. 4, the message is 

Given the suggestion of Guo of the email client software for sending emails, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users of Guo, to include populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection, as taught by Scott.

One would have been motivated to make such a modification to facilitate faster and more convenient selection of the filtered contacts (Scott [0089])

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Guo, as modified, teaches:
further comprising: using, by the computer system, the user selection of the corresponding indication of the one of the identified first set of one or more other users as training data in at least one machine learning operation to modify the recommendation model; (See FIG. 11, it is determined whether user 201 accepts 
receiving, by the computer system, another indication of the first user associated with another creation of another electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a second set of one or more other users for the first user using the modified recommendation model; and (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people 
causing, by the computer system, another corresponding indication of each one of the identified second set of one or more other users to be displayed as a recommended recipient of the other electronic message within another user interface of the computing device. (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Guo, as modified, teaches:
further comprising: receiving, by the computer system, a response indication that the selected one of the identified first set of one or more users responded to the electronic message; using, by the computer system, the response indication as training data in at least one machine learning operation to modify the recommendation model; (Input 1001.3 may correspond to context signals 710a that have been extracted, e.g., at block 710 in FIG. 7. Context signals 710a may include (but are not limited to) the following signals:… responsiveness (e.g., defined as the average, minimum, maximum, or median time from receiving an email to replying to the sender), [0088] A deep neural net 1010 may utilize embeddings learned from deep neural networks (such as DSSM) trained by suitably large amounts of data, or use non-user specific configuration 240 in FIG. 2. Note deep neural net 1010 may alternatively or further accept any of the signals 
receiving, by the computer system, another indication of the first user associated with another creation of another electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a second set of one or more other users for the first user using the modified recommendation model; and (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])
causing, by the computer system, another corresponding indication of each one of the identified second set of one or more other users to be displayed as a recommended recipient of the other electronic message within another user interface of the computing device. (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])
Regarding Claim 7, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise more than one type of profile data. (Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value [0043], Note the properties for personal profile 500 explicitly shown in FIG. 5 and described herein are for illustrative purposes only, and are not meant to limit the scope of the present disclosure to personal profiles containing or not containing any of the particular properties shown, or any particular property values, scores, or scoring ranges shown [0044] examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., as determined from explicit user input or other means [0045])

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Guo, as modified, teaches:
wherein the more than one type of profile data comprises more than one of skills, profile summary, job title, and industry. (job function of "physician," etc. [0079], examples of properties include property 510.2, defining the last name, and property 

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the recommendation model is based on, for each user in the first set of one or more other users, a corresponding measure of interaction between the first user and the user in the first set of one or more other users. (The profile importance score may be explicitly entered by the user, or it may be inferred by system 200 based on, e.g., frequency of user interaction with that personal entity based on user history 220a. [0054])

Regarding Claim 10, the rejection of Claim 1 is incorporated. 
Guo, as modified, teaches:
wherein the recommendation model is based on content of the electronic message, the content comprising a topic associated with the electronic message, at 

Claims 11 and 18 are directed to a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above in view of (functionality described herein can be performed, at least in part, by one or more hardware and/or software logic components. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc. [0115] of Guo)

Regarding Claims 12 and 19, the rejections of Claims 11 and 18 are incorporated, respectively.
Claims 12 and 19 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 20, the rejections of Claims 12 and 19 are incorporated, respectively.
Claims 13 and 20 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 12 is incorporated.
Claim 14 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 11 is incorporated.
Claim 16 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.

Regarding Claim 17, the rejection of Claim 11 is incorporated.
Claim 17 is substantially the same as Claim 10 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
On pages 9-11 of the response, and with respect to claims 1, 11 and 18, Applicant submits:
“Applicant cannot find any teaching in Guo of "identifying, by the computer system, a first set of one or more other users for the first user using a recommendation model, the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills," as recited in amended independent claim 1. Rather, Guo appears to discuss determining how relevant a user query component is to a profile. For example, paragraph [0079] of Guo, which is cited by Examiner, discusses that if a user types the letters "PH" in a recipient field of an e-mail message, the system determines how relevant the letters "PH" are to each profile. Guo provides examples of relevant profiles, such as a personal profile associated with the name "Phil Smith" and another personal profile associated with a job function of "physician." Applicant cannot find any teaching in Guo of the system determining a similarity between the profile data of a first user and the corresponding profile data of each user in a first set of one or more other users based on a comparison of the skills of the first user (included in the profile data of the first user) and the skills of the other users (included in the profile data of the other users). Therefore, Applicant respectfully requests that Examiner cite the specific language in Guo that Examiner believes corresponds to "the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills," or otherwise withdraw the rejection.”

		Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining a similarity between the profile data of a first user and the corresponding profile data of each user in a first set of one or more other users based on a comparison of the skills of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the claim recites, “the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills”, the claim does not require a comparison of skills of the first user to skills of the other users. Rather, the claim requires a measure of similarity between profile data of a first user and corresponding profile data of each user in the first set of one or more other users, but does not require that the measure of similarity be based on a comparison the skills included in the profile data of the first user and the profile data of each user in the first set of one or more other users.
For example, ¶ [0050] of the originally filed specification of the instant application states, “the identification module 320 may retrieve the corresponding skills of the user and the potential recipients from their corresponding profiles, and then, for each potential recipient, calculate the Jaccard similarity between the skill set, or other profile data, of the user or other profile data, of the potential recipient.” (emphasis added).
Furthermore, ¶ [0052] of the instant application states, “the recommendation model is configured to score and select potential recipients based on corresponding embeddings of the different profile data of the user and the different profile data of each of the potential recipients. An embedding comprises a vector  representation that may be generated using a deep learning model. The embedding may comprise a vector representation of text content, such as a word or vocabulary. The embedding is capable of capturing context of a word in a document, as well as semantic and syntactic similarity and relation with other words. For example, every skill may be represented by a vector representation with hundreds of dimensions learned by a deep learning model. Embeddings may be obtained for each type of profile data of the user and the potential recipients, such as one embedding for skills, another embedding for profile summary, yet another embedding for job title, and yet another embedding for industry, and so on and so forth for any combination of different types of profile data. Since certain types of profile data have multiple values, embeddings may be obtained for each value and then summed together to obtain a single embedding for that type of profile data. For example, since a user typically has more than one skill, the identification module 320 may generate or otherwise obtain a corresponding vector representation for each skill of the user, and then sum together all of the 
As shown in the Office Action above, Guo teaches profile data of the first user, e.g. user history 220a. (¶ [0030] of Guo), profile data the first user of one or more other users, e.g. a personal profile 500 ("Profile n") corresponding to a single personal entity (¶ [0043] of Guo), and the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, e.g. relationships between certain contextual signals in user history 220a and potential people recommendation candidates, (Guo [0034]), "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value (Guo [0043]), and a property score classifier 322 (also referred to as a "property scoring model") may assign property score 322a to each key phrase extracted from user history 220a. (Guo [0047]), the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills, e.g. job function of "physician," etc. [0079], i.e. skill, would be included as a property in the personal profile, and as a keyword extracted from the user history, upon which the recommendation model 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-4, 7-10,12-14, 16-17 and 19-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Raguillat et al. (US 20110010381 A1) - Identifying contacts including searching the database to identify contact information for at least one individual having the attribute corresponding to the query. The attribute may include at least one of skills, expertise, product, organization, geography and language The contact information may be transmitted to the computing device via an electronic message identifying the contact information.



Andrews et al. (US 20150281137 A1) - Automatically selecting addresses for receiving a content item including: An individual member's profile may reflect any number of attributes or characteristics of the member, including personal (e.g., gender, age or age range, interests, hobbies, member ID), professional (e.g., employment status, job title, functional area or industry, employer, skills, endorsements, professional awards, co-workers), social (e.g., organizations the user is a member of, geographic area of residence, friends, associates), educational (e.g., degree(s), university attended, other training), user/member communities the member belongs to, etc. A member's profile, or attributes or dimensions of a member's profile, may be used in various ways by system components (e.g., to identify who sent a message, to select recipients of a message, to identify a recipient of a status update, to record a content-delivery event). The content item and the member may be graphed or modeled as vectors within an m-dimensional space (m≧2) in which each dimension corresponds to 

Ahn et al. (US 20140195549 A1) - Suggested out of network communication recipients, including For each member in the set of potential recommended members the system may determine a profile similarity score at operation 2020… The set of potential members may be all the members of the social networking service, or a subset of the members of the social networking service, or the like (e.g., some members may be given an opportunity to opt-out of these out-of-network communications) [0043], for each particular member in the set of potential members, the system may determine a profile similarity score at operation 2020. As already noted, this may be based upon how close the particular member in the set of potential members matches one or more target profiles associated with the sending member. [0044] the system may show one or more profile attributes 3010 that the sending member and the recipient member have in common (e.g., people, experience, education, or the like). [0054] the group of recommended members may be chosen based on the three scores calculated in operations 2020-2040. In some examples the group of recommended members may be those that are above a threshold in each of the profile similarity score, interests and intent score, and likelihood of response 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179